NOTE: This order is nonpreceden1:ial.
United States Court of A11peals
for the FederaI Circuit
REGINALD L. SYDNOR,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2011-3128 -
Petition for review of the Merit Systems Protection
B0ard in case n0. CB7521100003-T-1.
ON MOTION
ORDER
Regina1d L. Sydn0r moves to correct the Merit Sys-
toms Protecti0n Board’s certified index
Sydnor asserts that the certi§ed index incorrectly
omits two documents.
Upon consideration there0f,
IT ls ORDERED THAT:

SYDNOR v. MSPB 2
(1) The Merit Systems Protecti0n Board is directed to
respond within 21 days of the date of filing of this order.
(2) The briefing schedule is temporarily stayed
FOR THE COURT
JUl_ 2 9 zim /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Reg“inald L. Sydn0r
James R. Sweet, Esq.
J€ff G'a11ghB1',  , 
I'I.$. COURT FOR
320 rnsrsnY§AiPd§%hSn
JUL 29 2011
1mnomaALv
clean